t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no filed date randal w howard pro_se rachael j zepeda for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 in separate notices of deficiency respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure for the addition_to_tax is under sec_6653 and additionally under sec_6653 for percent of the interest due on the underpayment of dollar_figure for the addition_to_tax is under sec_6653 the issues for determination are whether petitioner is liable for the deficiencies in tax based upon amounts reported by payers as having been paid to petitioner during the years in question and whether petitioner is liable for the additions to tax some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's residence was in the state of arizona in the notices of deficiency respondent determined based upon information reported by payers that petitioner earned the following income during the years in question family life broadcast dollar_figure dollar_figure arizona central interest grace broadcasting -- big_number total dollar_figure dollar_figure petitioner filed an income_tax return for on date in which he reported zero income and a zero tax_liability on the signature line of the return above his signature there appear the words under protest with an asterisk referencing a footnote see attached statement of randal w howard attached to the return is a form 1099-misc issued by family life broadcasting system as payer and randal w howard as recipient of dollar_figure for nonemployee compensation the return also includes a schedule d capital_gains_and_losses in which petitioner identified the dollar_figure as an amount received for his labor and as to which petitioner claimed a cost or basis of dollar_figure and zero capital_gain the footnoted statement referred to on petitioner's tax_return consists of five typewritten pages wherein petitioner disclaims any liability for federal income taxes on the same date petitioner filed a income_tax return that included a form 1099-misc from the same payer for nonemployee compensation of dollar_figure that document contains the same references and attached statements as the return in the written_statement attached to petitioner's returns as well as in his petition petitioner alleges classic protester arguments such as he was born without the united_states in passaic county new jersey he is not a citizen or resident_of_the_united_states or the state of arizona even though his permanent personal place of abode is in arizona he is not a taxpayer within the meaning of the code the issuances of the notices of deficiency to petitioner are invalid because various delegation orders in the structure of the treasury_department were never promulgated in the federal_register and numerous other nonsensical allegations that have absolutely no legal merit none of the allegations address the adjustments relating to petitioner's income or expenses for the years at issue the case was calendared for trial and at the commencement of the session when the case was called from the calendar petitioner appeared for trial at the conclusion of the calendar call the court announced the date and time that petitioner's case would be heard petitioner signed a stipulation of facts which he left with counsel for respondent at the time set for trial of the case petitioner failed to appear to present additional evidence the stipulation of facts was submitted into evidence and the court declared for the record that petitioner had rested his case respondent offered no witnesses or other documentary_evidence whereupon the court declared the record of the case closed and the case was taken under advisement the determinations of respondent in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 the only evidence presented by petitioner consisted of the written stipulation of facts that included a statement of his residence at the time the petition was filed statements acknowledging receipt of the various items respondent determined were income and copies of the purported income_tax returns filed by petitioner with respondent for the years in question the stipulation contains no evidence or other information that would establish anything other than the fact that petitioner received taxable_income during the years in question and that the deficiencies determined by respondent are based on such income the written statements attached to petitioner's income_tax returns which were included in the stipulation as well as petitioner's allegations in his pleadings lead the court to the conclusion that petitioner's case is baseless and in essence fails to state a case petitioner presented to the court nothing more than tax_protester rhetoric and legalistic gibberish which have absolutely no merit and deserve no further attention from this court suffice it to say that petitioner has not sustained his burden_of_proof and the court sustains respondent on all issues decision will be entered for respondent respondent did not elect to file a motion to dismiss for failure to state a claim upon which relief can be granted under rule
